'Ae..-h'+.?net'5 DI'~J; f\a.... \ Cond; ~;CHI S
                   ""
                                                      €x\tt~ b;+ I


        \.'~.




                       Tn        ·F"t··-·:·•!anc;:.                                   wl.Pl           tht:            nt;t~~o~·i.ty                    ~~'"'T"\f~rred                    'i'-Y      !:i!l;'           i,r1111r.          ~-,-(\~;.!ll'.1::""r1                .511(\
        p.-~r:.J.::o          L.:'l•·: -::,' r-.!1(\                             ~t-_clt".·?         nf          'l'~y.,!;_               V:)\.1      l);.vr:'  he:P.l'!               ~:].;-:.:-r:i             .·.n         1-:-:·--~h.;tt.i,.._,n            o;·~       1:~~):·;


    :1:-,f·.c,·         fl:r~~-\) .. L_~, --~~-!.0..1. ...... _, ___                                             fC•f'            M ~:F.t'i0rl                of l_f!              :_--~~(I!'S.                       It. :.s t:!J•?' 01"d':.'1'                                ·':·~·
        :·:_.~:::      -::--:.urr               :-_)1.,~-             't:~~l            (:I"W:Dl\' 1·1i.t:h                        t·.h~ f;:-.~1-;:-.i.,!n•;:               C·)il~-l~t).'"lr,.'!'                     0f j:-:-r:'l),)!')_rllJ:

        { -1 j         ··:t"''l~'"f. ~I.              P":"•                !;    t'en.s~;-                         '· ~, :.; t.      ~.   11 -:      1 ·"lWS        ,, f       !.:·. l               -;,-         ,, :-t·~·       .) ~- !l ';; ~:           St ,")! r-::        ··:-
                                                                                                                                                                                         ' "'r•·:"' nr
                                                                                                      .'HJM
                       !"   h-"\      i :1-,    ~-   ,. -:::(\        "St.nt,.:..,;.                       ~-     aF           rl·i t"~("t.;;:1.

        ~71            ·..;-;t·j·.~:l                r .. ,._.:_?-·f.:ir!'~~--                      ~(.111':-::           14fl)n·G_l                 nft:~l-          ;·ejpJ;):.~•:"!              frn111              !'.11:;     i"\-1.11.:-J:;
                       r:.~t!il'      .. ·:-·   fl'('tl;l t'r.f:'. '1't-;.:,":\f;; n..-.·p~·H·t.m~·nr. nf :-:rtn;i,,~.-.1 ,tl,.--.t·((:,-=:-·
                                                   .J::-,~ ~.
.;.,·                  rnsi :~:t .. i:">r.::-•.1 :1iviHi,...n. :Jr ·HhPr +.:~;r:-r:0dy, r~i~·nl·t t0 :?~J;·rj ._i'l:~~::lnl.
                      -'~n\il-~ ~-/''" 1t)r,'1t•"?rf ~..~;-, f':lt::> f.th f1r,c-r nt rh~ !-~l-..:t~1l·. C't·::-...·j~y ('•'.:~'l't..         ~.1J N.
                       ':qr~t:c::r·..t .... ~                    r::·-11.~.                 l');,]lt\~.                  T~.              :~~.:r.·J




                       ~;:~:~,;,~· ;~~,:::;;:" r,~~ ~ ~~~: :.:;~~;~~~,]~~E~:~':-' :~~;~~;-~ • ~.,':'·~ ~~~: :·:~·~::~:j~~:~~~~f~~.::
                       :·:,)ll:·t ('."'t:ts.                                    ;:.     fin~               l!i      :-.h~         ."\n~0nn,.~          ·:)f
                                                                                                                                                                               1



                                                                                                                                                                :;~~---~~:_LCQ.-~)~}.,t_:_q·_~_...:.!                                 __ ;..] __~~~-~-~
                                                                                                                                                                                                                                                                           .             -~
                              f_ff~-~~~~~J:l.L....                                        ·t!ltl' P.t-:.t.:-'•l'OP:'/ t-'e•~S                           in      th~         ;lNf:'...lnt·.            ,_..,f :!               .                              ("r;:IT)rSTATE OF TE;XAS                                         0      IN THE 283rd JUDJClAL
          vs.     .                                     0      DISTRlCT COURT,     . .
  6·)~;.. ,     6 . Jfi.ly                              0      DALLAS COUNTY, TEXAS
        v               (J

                      COURT'S ADMONITION TO SEX Offi:NPERS

                                      Sa Offender Registration Ulw

To the Defend1nt:

       You~ admonished that under Chapter 62 of Lbe Code of Crim.i.ml Procedure, a defendant
convicted of, or placed on communiry sUpervision, whether W13djudic.ated or post                           I:I.Q..... .·ISD CONDITIONS 01:'   ~llillill:I1..   -·

THE: STATF: ClF T£Xi\S                     IN THE    ?.~3rd    JUuiCII\L DISTHUC'r COURT
vs.                                                                  f.'ALI.AS ':0UNTY·, TEXAS
                                                                 ,!ll!ill11£.L___ TERM 2 0 0 S

CAU:;E 110.   K_QJ_~~outh                      CH/14     RBGULAR PROBATION
              KQ1l21~\4T    sex cont ch                  DEFERRED 1\DJUDICATION           XX __
                                                         SHOCK PROBATION
                                                         STATE JI\IL
      In acco·t·dance with the   authority conferred by the Adult
Probation and !'a role Law of the State of Texas, you have been
placed on probation on this date 4-13-2004 for a period of
___l.Q_years. It is the order of this Court thnt yoli comply with the
follow.tng conditions of probation:

(a)    Commit no offense agatngt the laws of this or any other state
       ot· the United States, and do not possess a firearm during the
       term of probation;

(b)    Do not use marijuana, naL·cottcs, dangerous drugs, inhalants or
       prescription medication without first obtaining a prescription
       for said substances from a licensed physician;

(cl    Avoid persons or places of disreputable or harmful character,
       and do not associate with individuals who commit offenses
       against the laws of this oL· any other state or the United
       states~

(d)    Obey   all  the   rules  and   regulations    of the     pL-obation
       department, and report to the Probation Officer as directed by
       the Judge or Probation Officer,        to-wit:    I'IEEKLY,  TWICE
       MONTHLYf MONTHLY, OR AS DIRECTED;

(e I   P"!rmit 0the Probation Officer to vi,;it you at your home or
       glsewhere,· and notify the Probation Officer not less than
       twenty· four ( 24) hours prtor to an:t· changes in your home oL·
       employment address;
(f)    \iork faithfully at suitable employment as far as possible, and
       seel• the assintance of the probation offtcc,r in you·r efforts
       to secure "mployment when unemployed;

(g)    Remain within a specified place; to-wit:        Dallas county,
       Texas, and do not travel outside Dallas County, Texns, ~lithout
       first having obtained written permission from the Court;

(h)    Report in person within (5) days of today's date or upon
       release to the District Clerk Felony Collections Dept., 2nd
       floor, District Clerk's Office, Frank Crowley Courts Building,
       to arrange for payment of COURT COSTS, FINES N~D ATTOru~EY
       FEES.

( 1)   support your dependents;




                                                                                    28
                                          de_.pl': vc~.A·~CU\ a f.                  pdn~an'                         Cause No. F03-25714-T                    TRN 9013442250

THE STATE OF TEXAS                                §                  IN THE 283rd JUDICIAL
V.                                                §                  DISTRICT COURT OF
BOBBY DREW AUTRY                                  §                  DALLAS COUNTY, TEXAS
SID: TX 02596567
               ORDER OF DEFERRED ADJUDICATION;.
                   COMMUNITY SUPERVISION.
                   DATE OF JUDGMENT:                  13 April2004
                      JUDGE PRESIDING:                Vickers L. Cunningham, Sr.
           ATIORNEY FOR THE STATE:                    Erin Price
      ATTORNEY FOR THE DEFENDANT:                     Gary Unell
                               OFFENSE:               Sexual Assault Of A Child
                STATUTE FOR OFFENSE:                  Section 22.011 (A)(2), Penal Code
                  DEGREE OF OFFENSE:                  Second Degree Felony
     APPLICABLE PUNISHMENT RANGE:
           (Including enhancements if any):           Habitual Sexual Offender- Automatic Life
                      PATE OF OFFENSE:                9 June 2001
              CHARGING INSTRUMENT:                    Indictment
          TERMS OF PLEA AGREEMENT                     10 years deferred+ no line
                            (IN DETAIL):
                    . PLEA TO OFFENSE:                Guilty
               PLEA TO ENHANCEMENT                    True
                         PARAGRAPH($):
         DATE ORDER TO COMMENCE:                      13 April 2004
              PERIOD OF SUPERVISION:                  Ten (10) years, No (0) months
                                    FINE:             SO.OO
                          COURT COSTS:                S!97.25
     TOTAL AMOUNT OF RESTITUTION:                     S
              NAME AND ADDRESS FOR
                           RESTITUTION:

      The Sex Offender Registration Requirements under Chapter 62. CCP, apply to the
Defendant. The age of the victim at the time of the offense was IS years uld.

       On the date stated above, the above numbered and entitled cause was regularly reached
and called for trial, and the State appeared by the attorney stated above, and the Defendant and
the Defendant's attorney, as stated above, were also present. Thereupon both sides announced
ready for trial, and the Defendant, Defendant's attorney, and the State's attorney agreed in open
coun and in writing to waive a jury in the trial of this cause and to submit it to the Coun. The
Coun consented to the waiver of a jury. The Defendant funher waived the reading of the
indictment. and, upon being asked by the Coun as to how the defendant pleaded. entered a plea
of Guilt)·, to the offense of Sexual Assault Or A Child, as alleged in the charging inslrumcnl,
Funhermore. as to the enhancement paragraphs, if any, the Defendant entered a plea as stated
above.
                             .                                                                  26
                CS 1: Order of l>cfc:rrcd Adjudication; Communiry Surcrvision, (Jusc No. FOJ-25714-T; Pace I of 4 Pages
          ..

. RE: Dobby Autry                         r- -:)
 NO: F0325713T/FOJ25114T.
   ( j) Pay a pt·obation fee .:if lli_...Q.Q_ per month to the Pt·obation
        Officer cf this court on or before the fir~t day of each month
        he~eaft~r during probation.
 (ltl   Submit to random ut·inalysis and or medical tests as t·equit·ed
        by the Court.                          ··
 ( l)   Hake monetary cont~ibution in tl1e amount of S25. 00 to the
        Dallas Area Crlmestopper•. Inc.      Payment is due in full to the
        Dallas County Adult Probation Department before --2..:::.L=..Q.fl__..
 (m)    Def~ndant  will work and complete _320_ hours ·of community
        service at a minimum of 10 hours per month no later than
                  at the Day Reporting center.
 (n) within        days,    repo~t  to the Community Supervision and
        Correction6 Department Comprehensive Assessment and Treatment
        Services program     (C.A.T.S.);    participate   in C.A.T.S.         by
        obeying all progl·am instruction and/or treatment for substance
        abuse or mental health; and continue with such adherence until
        release is granted by the program or the Court.

          Refrain       from         the         consumption of       alcohol.   This condition     is
          effec~ive at commencement and d~rlng the period of probation.

 ( p)     Defendant will reside at the WP.YBACK HOUSE for a minimum
          oft~() days or "s directed by the court.   O~efendant is to
          follow all rul~s and rPgulations C•f the wayback House and
          pat·ticipate ih all programs until t·eleased by the Court.
 (Q)      Consent to search of your person, residence, business, and any
          vehicle or container under your control by any peac~ or
          supervision officer without prior notlce or uearch warrant to
          determine your compliance with the condition6 of supervision
          and laws of the State. Any contraband found in your possession
          will be subject to sEei:wre.
 (11)     (EXHIBIT B ATTACHED HERETO AN!J MADE P. PART OF THESE CONDITIONS)


            You are hereby advised that under the la\·J of th16 State,
 the coul:'t shall determ.tne the terms and conditions of your
 probation, and may at any time during the period of probation,
 alter or modify the condition" of your probation.      1~1e court also
 has the authority at any time during the period of· probation to
 revoke your probation, or proceed to adjudication for violation of
 any of the.conditions. of your probation set out above.

 \Htn~:ss      ou1· siqnatures.· this the _13_ d a y u fprp 20o4.                         ,

~~-Q I . ~, . .J::k..fl!-t1'J-!L-,t0        __
 , Probationer v ~J (~ . . r . v'_/") J!i~ .   /
        MLII C-  tro      ~?              ··._L__
  ,
(o))j '"\
          r /, J      j
                  _.)filv•    t'
                                                                  .          ·r'robat1on4Jf'ffcer
                                                                                              ·
                                                                                                    -


1.\ ./r,..., / o/ J'-" _5"2:'
                                 \
                             r1)~)
                                   ·-··     .•
                             \._
                                                                                          29
                               CauseNu.        IO:::o)-     ))i/'I-J1

THE STATE OF TEXAS                                     §            IN THE    ;JJJ
vs.                                                    §            DISTRICT COURT _ __
        [3 ·b   6;                                     §"           DALLAS COUNTY, TEXAS

TRIAL COURT'S CI::RTIFICATIOi'i OF DEF£NDAiliT'S RIG liT OF AI'PEAL•

          !, judge of the nial court, certify this criminal'cas~:

0          is not a plea-bargain case, and the defendant has the right of appeal, [or]
0         is a plea-bargain case, but matters were raised by written motion filed and ruled on
          before trial, and not withdrawn or waived, anct the defendant has the right of
          appeal, [or)
0         is a plea-bargain case, but the trial court has given pcnnis:;iun to appeal, and the
_      /defendant has the right of appeal. [or]
[g"        is a plea-bargain case, and the defendant has NO right of app
~·ax U (if any)                                             Telephone#:               CJ•/1•',    -rx        '?'J:Z.i'l
                                                            Fax# (tfany):        ui) J'J'o -,'Yd/
• J\   Jcfendant in a criminal ca~c has the right of :1ppeal under thc!\c rules. The trial court shall enter
a cenitication of the defendant" s right tu avpeai in every case in which it enters a judgm~nt of guilt
or other appealable order. In a plea bargain case---- that is, a case.in which a defendant's plea was
guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant---- a defendant may oppeal only. (A) those mailers that
were raised by wrinen merion filed and ruled on hcfore trial. or (Oj afler gelling the trial ~uun·s
permission to appeal. TEXAS RULE Of APPELLATE PROCEDURE 25 2(a)(2J


                                                                                                        31
 R.e.tu~"       .l;e r v; t> LCr'hPccf-7-!~~£~~~b, I                                  +
tz>~.v-Me.~ bv 4n.:Je.lct_.Sp:-euklIUSI; llUHBER!:!Ul.5714T/F032.57l3T
        . (1J     Defendant shall register with the local law enforcement
                  authority in any ffiunicipality where he/she resides or tends to
                  reside for more than seven days.         /\t any time defendant
                  changes address he/she must register again with the local law
                  enforcement author1ty.
         ( 2)     Pay sex Offender Supervision Fee of $5.00 per month to a
                  probation    officer   of    this    court    on   or    before
                  and each month thereafter for the duration of probation.
         (J)      Defendant shall participate in sex offender counseling with a
                  licensed and registered counselor. counseling is to commence
                  uithin 30 days of t·eceivl.ng probation and continue until such
                  time as successfully discharged by the counselor or the Court.
                  Defendant is to comply with all treat~ent directives to include
                  but not limited to. polygraphy exams, plytheismograph test,
                  or medical •xares: Initial appointment has been scheduled for
                 -.IS:!._fSi:.) sct.t£-put-Cp _· with _
         (41 Defendant is not to be 1n contact with minor children,
             seventeen years or yo1mger, (Contact is defined as co1wersin9
             with, physically associating with, or corresponding with,
             either in person, by pho11e, by mail, by computer, or through a
             third person.) Defendant may have supervised contact with
             minors at such time as the contact is recommended by the
             treatment team and apt:roved by the court. supervising adult
             ffiUS~ be deemed appropriate by th~ treatment team and approved
             by the court prior to any contact.
         (5)      Do not go wlthin lQQQ_ feet of any premise where children
                  17 years or younger congregate or gather, and do not
                  participate in any program where children 17 years or younger
                  are or may also be participants.
         (6)     Pay a fee that equalo. the actual cost of providing publi.:
                 notice in a ue•o          4 l) f.
                                            54

     I, ~J-~, V\a.d A6 --(::'1-ect du__~ .to my
 /(~t~ e -6 ~ce +~;~ +est. See.- ·=if [3) .
 lherc:f:..s f- & PI'D.W~ ()1[2c.e;- fp-JJ£ Me.. I
 ~~SSr'on t-v                     ia-ke ;4- 1'1. Ju./l.wuy c*:J.DtD. PJ.4
Causc# _ _F_o3_2_5_7_t•_u_ _      ELECTION OF COUNSEL                  Special Needs: - - - - - -

Name: ------=B-=0..:13..:llc.;Y_O:..K:.;.E:..\\_'_;_AcclJT'-'-'K-"Y'-------- DOB :~ Sex: ~Race:~

Select and initial one:

_ _NO, I DO NOT WANT AN APPOINTED LAWYER. I have been warned by the
magistrate that I have the right to request a determination of indigeney to decide whether I am
entitled to the appointment of a lawyer and I understood the warnings given to me by the
         tc. I will hire my own lawyer.

           YES, I DO WANT AN APPOINTED LAWYER. I hove been advised by the
     istrate of my right to representation by counsel in the trial of the charge against me. I ccnify
     I am without means to employ a la;_·yer of my own choo.,ing and I now request the eoun· to
      t and appoint a lawyer for me. I understand that I may be required to repay Dallas County
for a coun-appointed lawyer.




The total value of my as       s• includiny house, cars, cash, stocks, bonds or other is:
$-------~~-------

I swear that the ~bove information is true and correct.

f10 ~():lm     il~ CP ~oim-               F~o= d'~Clim U.4 ~D.ti'i.aso.




       ~/                                                        glll




                                                                                            56
                         CAUSE NO.     F63-257~
                                       F03-25714- T



THE STATE OF TEXAS                     §     IN THE CRIMINAL

vs.                                    §     DISTRICT COURT 283rd

BOBBY DREW AUTRY                       §     DALLAS COUNTY, TEXAS


                    REQUEST TO TRANSFER CASE

       The undersigned judge of the Criminal District Court 283rd having
determined that it is appropriate to recuse himself/herself from hearing any
further matters in the above-numbered and styled cause, does hereby refer
this cause to the Local Administrative District Judge or his/her dcsignt:c for
assignment to another court.




                                      JUDGE
                                           {2.11. t7ap~

       IT IS HEREBY ORDERED thj't this cause be, and hereby is,
transferred and reassigned to the (l.q
                                  l District Court_ _ _ .




                                       LOCAL ADMINISTRATIVE
                                       DISTRICT JUDGE I DESIGNEE



                                                                      44
    ,-.
        : - - - ___ : __ :._ -···-· •..:..-= .:--~---




                  CAUSE :           ~·.L1_..1.,.3T....__ _.,.!'0325714T   .           ~~JUDICIAL                         DISTRICT COUBT
                  Tml'. STh~ OF.
                   ....·;'                 TJ'.:l!:AS                                 Dl\LlJ\~                   COUNTY, TRXAB

                  vs ... ··
                             ~


                                                                                 .- ..       ~~~Lt;: .·                 .·~i£~>"
                  ~--                                                                 ~~TE~~OlQ                                             'i;


                                                                                                   .I
                                                                                                       ir
                  (Bl            Defendant failed to ·s11Dm1t and PASS e. clin1                                                                                                              ....0.
                                                                                                             ~

                                                                                      VOL 592 PAGE 908




                                         ORDER OF TRANSFER
         Date April 26, 2010

         On this, the 26 day of April A.D. 2010, it is the order of the Judge of the JUDICIAL District
         Court 283rd Dallas County. that the following causes be and the same are hereby                       l
         transferred to JUDICIAL District Court 291st in and of Dallas County, Texas, for trial and final   4J
         adjudication:                                                                                       0
                                                                                                            ....[J'
         Cause#         State of Texas vs.                   Offense
         F-0325713      BOBBY D. AUTRY                       SEXUAL ASSAULT AV CHILD
         F-0325714      BOBBY D. AUTRY                       SEXUAL ASSAULT AV CHILD




.-   .
('(\, \f· c.r? M: ll aA Vv; S tdt(
.b cO. TO.>.;;

    THE STATE OF TEXAs-------- ·GAOO!/Tt·   t-'77 I j

    vs.                                            __'Zf_!1J_I_s_.f-____DISiRICT COURT_ _ __
     1$c.--bb,_J !)~ ltv. ~j                                   DALLAS COUNTY, TEXAS

                   .·.··DEFENDANT' S -MOTION. FOR'. NEW TRIAL

    TO THE HONORABLE JUDGE OF SAID COURT:
         Now comes the Defendant in the above cause and by his
    Attorney, and moves the Court to grant him a"New Trial herein
    for the good and sufficient reason that the.·verdict. is. cont:'rary, ·
    to the law ,and· the· evidence·:
         WHEREFORE, Defendant prays the Court grant a new trial herein.




         The above Motion is




           ~~\.....-lot ~e...~ evllow~
0- V\ce.u)   o/ tc.vl ) .b'j                         ~CL.u.)'                                 65   \

Th~i·~ ~                                      0•eJ u.ol)ce                          ~~~VtJ
                                                                                   212~f201   1 9:27.~ I AM




  Loc. w-•-c•"'•'-""'mc-oo•,.    Bookin Number: 11001676     Audit Number: 201105378

                         APPOINTMENT ~F COUNSEL FOR INDIGENT DEFENDANT

  The State of Texas                                   291 st Judicial District Court (FU)
  Vs.                                                  District Court
   AUTRY BOBBY DREW                                    Dallas County, Texas


  Cause No.:                    Offense                             LD
   F0325713U                 AGG SEX MOUTH CH                       F1




            It appearing that the defendant has executed a sworn statement certifying that he/she
  is without means to employ counsel and requesting appointmen.t of counsel; the Court finds
  that the defendant is indigent and hereby appoints: The Attorney: DEBORAH FARRIS
   Phone: 972-484-2895      Alt. Phone:
   Email: FARRIS4136@SBCGLOBAL.NET
   Address: 4136 HIGH SUMMIT DR, DALLAS, TX 75244




  A practicing attorney of the State to represent the defendant in said case(s).

            Signed this 24th.day of February, 2011




                                                       JUDGE
                                                       Susan Hawk                  67
lndiQeni.AppoinlmOniPO
)h~.s LVo..-S Ylu +- do/1 e on.                                                          GS)   r- IoeWe
                tipr~                l 1 6, awLf

                                                                          f1;J?- c:2 57/¥
                                              Cause No.                   /1:1'3 d-5713
      HIE STATE OF TEXAS                                                  ~        II' THE
                                                                                   DISTRIC-1-.C.,--O-U_R_T--:<2£a=-:r.3,-~
      VS.M£ I'                          Airy                              §
                                                                          §        DALLAS COUNTY, TEXAS

                                      OROER FOR EXAMINATION
                                 REGARDII'\G COMPETENCY/MEI\TAL II.LNF.SS

             On this day the Court consrdered the issue of the competency of the Defendant to stand trial

      in this cause: and the Court b~ing of the opinion that the Defendant should be examined as

      provided in Chapter 468 of the Code of Criminal Prvcedure:

             IT IS THEREFORE ORDERED that Dr.                                       .;?~                     shall examine

      the Dcfemlant.      &z-j /:tfl                      1i,       ry,       to detem1ine if the Defendant is competent to

      stand trial and/or if the Defendant is a person with mental illness in accordance with Chapter 468

     of the Code of Criminal Procedure.

             IT IS FURTHER ORDERED that said doctor shall have access to, and copies of, any and

      all psychiatric and medrcal                r~cords       in possession of the jail or Parkland Health and Hospital

      Systcm!Dallas County Jail Health with respect to this dt:fendant. including any records of this

     defendant related to any other hook-in nuntbcr. cause number, or offense, or any records

      nMirllained under the abuvc-bted nJme or any alias names of this defendant. Copies of records

     111ay be provided in electronic form.

                                    -1-                                       f!t~o ;o.

                                                                                            n~.
            SIGNED this                          _day of_


                                                                              fLtt.
                                                                        JUDGE PRESIDII'\G
     nook-in II:   ---'-"O:....(...cZO"'-'-fZ"'--"-rJ._L/!...o-1..\-_
     location: _        _./A.'-'-)L.....-3-       •CAU!l"S\tl                                                              .&dB!L,1Jl:OJSil!L •                   DISTRICT~
      . "/
        THE
                                                                                       I.              DI\LLI!S CO!JI'lTY,    TBXAS

        VS:

        DQ.Illl.Y~"---------                                                           i                   JllNUl\RY TERM 20ll

                                                                Atberid cause in·;.the .lli1BD JUDICIAL 'DISTRICT coup.r . ol
        Dallas CoW'.ty, 1'eY.as, on the .uJJL day of         ~BIL            A.D.,' 20Q.i. for
        the offense of:                                       I
                                ~ SJ:3tf1\k,.MI$\YLT Cli!LQ & r-:EX\lAL ASSLI C:HILP


        --·.____ ....___._·.·=-·--.->-···---'----,.,---::.,.,+-.,.-!-:---'-:-:-:-:--':-:-::-:-:---:-::--
                                                                                ,.·c
                                                                             ·~···]     ·:-.:   ·;''/:·
        Thet c·ne defendant has v1olnted the f"llowing conditions:
                                                       of said supervision in that,




    ~.L-. the ·t.e.nn of-.:5un.::.n.·ision:~-
                             r- • . .
                                      ..;:.
                                      -   .,,,
                                             ,,.         . ;'t · '         .•f
                                                                                 I
        This '"1olntion-offense occurred after ----'·4,_,/~1..,3._/L£2"'0"-0,::o-i_ _ _ _ __                                and durin1




            ·WHERG~ORE, the State prays that said Defendant be cited to appear
        befor~ this Honoreble court and show cause ·wby the Court should not revok·'
        probation or proceed with an adjudication ofjquilt on the original charge

                            This.thoi.ll.:.IH    d~y      of    .-:....IEJ:l.l.ffiill'~·.,                  .!\.D., 201Q
                                                   .                             !                                ~·
                                                                                 I
'
i       ~-~~~··••*«•·····~t­

I       *
                                     *
!                                                ··:'·,
I                                    ,.
I
I
I
        A copy of this motion was delivered to the n'efendant on the
        day .C)f                    A en., ~:----·                              ICo~~'~'. Supe~-~isi~~i·Off~~;~r
                                                                                                        .                       ~
I             .;.                                               •.. o     'i'

I      I rece!ve.d a copy_ of this motion
       A.D.,
                                                          Oll      the ____ day of

1
                                                                                     n .... ~...,..,,..o ... t-        41
                                                                                                                                                         VOL601      PACE


                                                                     CAsE No.        F-0325714-U
                                                                   :b:CIDE:-IT NO./TR\' 9013442250

                                                                                          §                 IN THE 291st JUDICIAL DISTRICT
                                                                                          §
 v                                                                                        §                 COURT
                                                                                          §
 !lOBBY DRI::IV AUTRY                                                                     §                 DALLAS COUNTY, TEXAS
                                                                                          §
 ST,\T~     I D ?'0.:     TX0~5965Gi                                                      §

                                                      JUDGMENT ADJUDICATING GUILT
                                                                                           Datt.' Judij:mcnt
 Judgt• Prestding:                  llo,. Susan Hawk                                       Entered:
                                                                                                                              ~11112011

                                                                                           Attornl'y for
..•\ttorm:y for State·             1\'larci Curry                                          Defl'ndant:                        Courtney Hopping
 Oatt• of Om:inal Community                 Supcrvi~ion~                                   Statute for Offcn~e~
 411312004                                                                                 22.011 Penal Code
---ofh·nse for whi(h~~.t~A;
 SEXUAL ASSAULT, CHILD I CONTI HAB
 12ill 15 years.
                          !.L\ltkilllnot   i>   to :ii:'D"t' s~n T!)l"J cmrr 10\:i\[Ct:COiion ~ttriud!t "'chronoler.:jq! urdcL
                          t-"rom 1117/2003 to 6/J/2004                 Frum ltlV2008          10   7/2/2008           From 12/2812009 to S/1812010
 Time                     I-" rom 117/2011to 2/1 t/2011                From         cft..·ndant oppeured in person with Countid.                                                                                  \0
                                                                                                                                                               JO
 0 Dcft:ndant knowingtr. intelhgent!y. and volum:mly wui\"ed the right to reprc!-:entation by counsel in writing: in open t.UUI't.
             t\ftcr hearing and \:Onsidering the e\'idence prescnwd by both sides. the Court FI:O.:OS THF: t-'OLI.OWI='C: (1) The Court ptC\'IOU~Iy
 fount! th'-"' Oefcndont to be qualified for communlly supervision: (2) The Court nt::n:HKED further proceedings.~¥¥! no rmding or I;Ullt.
 nnd rendered no Jlldbnu~nt: (3} The Court i~sucd 110 order pl          !lOTION TO   REVOKE   PROBATION -OR         PROCF.F.D        WITH    liN AQJUUICATION                Of   GIIILT
                                             : ,. \PACE·· 2

CAUSE       :   FOJ2~?14U                                         2qJ ST      .1UOJC:11\I,      UT!,;TWJC:'f    r;OIIRT

THE STATE OY TEXAS                                               DALlAS COUNTY, TEXA5

vs.

BOBBY       AUTRY                                                JANUARY



lb(t}eooay AUTJn Cl1d            v1olate-   cundllaun            (b)    10 that      n.~ s~JC           IIIJDJttl!f.J    to
           tnjesttnq Suboxo••e wJthout.           ~   prescr•Pt•on.

(bCZ,)euoBv         AUT~Y   d1d v,ol~t.- cnnr11t1on (b) in thot                      l'l'"•    o;:elf
           admitted    to   !II 1n tnat h~                                       ~~Jf     Bl.id.Jtl~•l     to
      ~Jcol•ol u~e ~itll a fr1tlld Jr1 fei.Jrua.·y, 2009.

co(1,)Booey AUTRY dll..l ""Jol;a\.L' ··un,IJLinn (fl) 111                     that   h•!        Ia•J~•I llJ
      refc'kln fc·o~ tl•e ~ons~hV~J01l o£ ~Jcoi•ol.                           11~v1•19        ,,ar·tJCll,;ted       '"    ~~•

      "a I c ••h ,, J StuUy" fn• •
           1010.




f'\r.':   18111.007/JP/rf




                                             ::   .. )::_ ..,·
                                                  ···-:=/•:




                                                                                                        58
+hcu~e no UY\Sct'&lce feMe/Ylbfltl7ce
of 6j(\5 o.-                         e.on-tes.s,;cYl.
        VG

       OEH:.'illA .... T   ~ry, U~~~ill!f ....



                                                                                  LOCATION OSO _ _ _ . _ _

       t"ILII"GAt;i::'>iC'rTX0571100 ·- OATt:fiLED             F~bnl:lry0S,200)              COUNT              CDCJ_ __

       (0.'1PLAL"'A."'T         J~~~h~                                             F-032571•             vr-:
       oc

        lliESTATE0FTEX~o5                                                             CAUSE NO.... -0}15714

                 vs
                                                                                     CRJMI:-.'AL OISTIUCT COUR"f)
        Aulr·y, Bubby Drrw                                                                 DALLAS    COV~IY.    TEXAS

                                                 JUDlCI,\1.    CO:"'i'FF..SSIO~



              Comc-s now Ddtndlm Ln L'u: a.~ cause, iD wri1ing and in open Cowt. IJ"'d co~nlJ to the: s.tipubtion of
        the r:vidcDCt in t}m cue J.f\d in w .Join& txprtuly wai•·cs the •ppclnnec, cl"nfronution and crun~umin:uion
        of ....;tnus.es. I t'unh.cr corucntto lht' U'lttoduction of this JuJici~l Confcuion.. l.tld truimony OD.IIy, by
        2offi~vas. wnmn ~Citcmcn!l of wt~u.c, and other             documcnury tVldencc. A~cordmgly. b.ol•"ina v.~i\·ed
        my Fcdcf31 and Su1e consutullorul rigbt •&li~ ~lf-incrirnUulion. and after tuv~t~g been sworn. "ffCO
        u:uh, I judicially confC'M 10 the follo"'Ulg bets and .agree and s.tipubtr llu1 lhe.s.e (;aclJ ue true' a.:xJ
        corr~ct 1nd co~tautc the ~•tdencc m this C'Jsc:



           On                                         Causr    ~o. }'     (J   J- J..{ 1/Y        -1" /
 STATE OF TEXAS                                                                                    JNTHF. _              _2_f}
              vs.                                                                                  DI~'TRICT COUI!o=T=-----
     o,tt. Air)                                                                                    DALLAS COUNTY,n:x;;;s-
              J
                                                        PLEA ,4.CREEMf.J'In'

 TO lHE HONORABLE JUDGE OF SAID COURT:
         1bc. defendant htteinand the auomcys for both the: defendant and the St11e ~YC a}ury trW md make lhe
 foUowing agm:::mtnt
 odeajlaal's plea:                       I              ~ilry    I I Nnlo contcrtdcn::
 I vtf>d'eachnt wW tc:sdfy.              I I Dr:fc:ndaat will NOT tmlfy.
 Plea to CtlbaDCftllUt p2r2ogr.1pb(s):   I J~c                   I )Noc\dcncy l'rognm
 I I Restitution ml.he ~~of S                                                .               I I Oack-tiln: NOT irK:Iurlc:d.

 :   :~!::.:;~us~~ -v..-c;-vn-of:-,-,,..,--:d>-:-u-on-.---:-1""I"'Dc-~;-cn-,('l 2"" Dcgra:: Felony, 2- 20 yars conflllc:mcnl m1d an optional fine nO( lO cxca:d S I 0,000.00.
1 I 3,. Ocgrcc Fc:louy, 2- 10 yc:an confincmc:nt and an optional fmc noc lO c:.xc.ccd StO,OOO.OO.
I I Sate J:~.~l Fc:lony, 180 d:lys • 2 ycus State J~l md an optioJUl fmc no! to c.xCCI:d SJO.OOO.OO.

I I                                           ---------·--------------------------
           You havc: :111   nght to a jW)' tn:d, to confront and ao.ss-cuminc: lhc wit:l'llssc:s apiru:l you. and 10 call
                            ~lute
witnc:S5oCS in your own bdWJ You h:l.ve a right to testify, but )'00 =nnot be compc:.llod to do so. The proscc:uting
a.uomcy'srt::e:ODmlCncbtion a.s 10 punishmr:nl is nOI binding on lh:Court. You will be pamjttrd to wilhdn:wyo&aplc::1
 if the Coun ~ocu CUlY plea bargJin tn3dc: l1l this c:.u.c:. If the: puni~h:mmt a.s.scsscd by the Coun i.s noa pata than that
 wNch )"'U have pb-twg;aincd. you m;1y no1 OlppClll on any rmncr in the c:a.sc unle~.S lhe Coun v-znLS ~ ror the:
0-ppQJ or \he aDttCTS :appokd wac r.Uscd by wrinen motion filed :md ruled on bcfon: the: pic::~. If you ooucr a plea or
guilty or nolo contr;ndcn: and thrn: i.s no pic b:uJain, the: court m;1y u:s.css )'Cd punishtnmt anywhere within the rm.g.:
ali0'11o'CX1 by bw. lfycu ilft' nor~ citiu:n of the: Unit.aj Stita., a plc:1 of JUilryor nolo conla'tdcn: rmy, md unda-eurrt:Dt
Fodcr:ll Lmmig:r.uian rules is almost et:11ain ro. rcsu11 in your dc:parbtiQf\. o.clusion from .&russian to the Unitc:d Sbtcs.
or dcni.:ll of n.J.turali%:auon. If you have 21 coun-appointc:d anomcy, youluvc 21 ri&)lt LO ten days from the ''T'S STATEMEJ'(fl; AND WAIVERS
       Will\ thc: :1pprov:.l of coun$CI, defc:n'lbnt m~b:s the following S1.1lmlrnts and vr.Uw:n;. I :un Lhe aa:usc:d lll the:
dw-ging instrumcn1 und am mentally compc:trnt I undcr.:itmd lhc n:nurc oflhc: :a.ccusation ~ ::.sUnst me, the r:111gc
of pW1.ishmc:nt ror such oCfcnsc, n.nd the consequences or :1 pic of guilty or nolo conlcn.titl'f!. I und.c::n.toznd that I h:l-..:
an :absolutr: righllo :1 )urt tnal. lh::lt I tu"c lhc right to n:m:a.i:n silr:nl \h:!J an)'\hin& 1 gy an .L"ld will he used against m:.,
that I have the right to confront ::Lnd cros.s-eJ.aminc: the wimc:sses ag:..ins1 me, :~nd that I lu.vc o nght LO

or nolo COIIJcruiCT. will probably        ~~~
be tried upon an mdktmc:nt rc:rumed by a .,-and jury. I undmund th.11 ir I am not a United Sb1cS citizm. a p
                                              m my dcporu.tian from the United Staus. otlusion
 Scr,c,.. OJ dm.ia.l or nalura.llZOI.tion unde-r fcdcnl law.
                                                                                                                    from~ ~Unital
                                                                                                                                               f guilty
                                                                                                                                                          22
I \wrne_d                              c).(:..            w:+f\ciS Ree{J2U)--kL+,\CY"\S
a,~J-er          fY\ 1y                 D\-ect. o·f' &u: \                                                        +v.
                          I hen-by w:uve m:' n~h: 10 be i:i~ on Jn ind:crrnrnl rt't"..lffiCd by      J   gnnd jury-. lilY :tnd illl defects.   erron. Of
                irrcgularitic..s, whether of !Orm or ::.ubstance, U1. the t:h;:l!l;ing instrumenl; my ribht to 01 JUry tri. .l/tiJ my ri!;ht lO rcmaifl
               !.ilenL I WDivc uni~t 2nd r:-:::lliing of the ctur-ging instru.mcnt.: the ~ce. confront:lri. n, and 01..oss- 10 prep.:!IC for trU! :1ftrt lhe JPPJoth.at l«mun.ittedlhcoffcnsc-of $1;a= .p drr....L{           &.      i..~l/t.       on_
           6 · l:.!.Lcncdy as Jlltgcd m lhc ctw~& utstrurncnL I Jffum !Nt my pit:~ ::IJld judjc1a.i conf~on an: fitt:ly and
               volUJ'IDlrily nude. and not tr.flucnced by a..-..y con.sidcr.ltion of fear, ~ion. or ddus,vc hope of pardon or parole.
                            I undm.tJ.nd the zdmonition". rtf'atding un:tdjudica.ted communiry supervision. :tnd ttun I will be requirm to
               rt:giskr as a sa. offender if convicced ol. or placed on communiry supervision for. one of the: offenses enumc:nltd tmda
               Court's Admomuon to Se't O!:{'n~C':"S, J.tuched hereto I undt"'"Sbnd that under the Uniform EJ:tr.J.d.ition Act, should I
               be charged with a vtol:~con of my community rupavt.Slon o.nd be:ll'T'eSltd in Mother sotc,l have therighl to ~uirt: lhc
                is:su:lJ1ct: and service of :l w:lrnnt of e.-..tr.td.ltion. the right to hin: leg::tl counsel, or. ifindi&mt. to h.Jvecoonsel appoin~
               and lhe right to apply for 3 wn1 ol M.be-a.s corpus lo conies! my am:.sl ;Lttd ~rum to lhi.s State.
               1 1 I wJunurily and kno"-ingly .,.,-::i~ my rights W1deT the E.:ctr.~dition Act, W:l.ive extradiuon. and' w.Uvc my right
               to contcs1 my rerum to the State ofTe.'t:JS from :my jurisdiction where I nuybt: found. I undcrttrnd llnd agnx that such
               waiver is un:voc:~blc.
               1 1 I unclcrnlnd lhlt I h:lve 3 rig.tuto :~~:U to the Counof Appto:~ls If the rri:~l coun follows th:e tcmsof~s~·s
               rerommend:uion as to sen:e:tc;ng. thC'":"'I. 3fte:- consulting wilh my anom~y. I Co c-xp~ssly. voluntl:rily. knowingly. and
               intc:lhgently gjve up Uld W:l.JVt my right to any appe-:1!.

          ~OF:F'EiiDA..'iT'S PlL\ TO E:"IJ.A...'-.;C[M~ PARACRAPfl S_ (Applicable otrly ifbo_-• i.s dtn:Md) .
     ?-            I, the dc:fentbnt, plead U'\Je to the (                  on     d th     hanccmrnt p;lT:J.gr.tph(s) whicb is/an::
     --t:://
          cono.incd in the clurging instnJmrnt, and judie tally confess th:!.t I 2m c s.une person who 'W3S ~usly duly and
        ~ lcp.lly convicted of the offcnse(s) allege-d thc-rcin.


                                                     S!G:-;ATURF.S AND ACJ       On this date came to be heard the foregoing. Defendant's Motion in Limine, and a Ocr due

consideration. the Coun is of the opinion that the same should be and it is hereby (GRANTED)

(DENIED, to which action of the Coun the Defendant excepts).

       SJGNED AND ENTERED this _ _ day of _ _ _ _ _ _ _ _, 2003.




                                           JUDGE PRESIDING




                                                                                  21
                        W03-25713-U(A) & W03-25714-U(A)
Ex Parte                                §                          In The Court of
Bobby Drew Autry                        §                          Criminal AppealS
Petitioner                              §                           Austin, Texas
                      Writ of Mindamus for Extreme Remedies

                 Making it known, Petitioner's Written Objection To The
Constructive Modification Of His Probation And Plea Agreement And Is
Requesting Immediate Release From      Confineme;.;~~Hl!.,r~~~Jt{EQJNrhe    Law And
                                                 ~Ul:lfU QF C~IMINAL APPEALS
The United States Constitution.                         MAR             .
                                                        Btlf   2R2JiS
     To The Honorable Judge Of Said Court:

                 Now Comes Bobby Drew Au try, th~t'j)>~~B.OO,~IfM~rein, being
restrained   ~~.his    liberty by the Texas Department of Criminal Justice-
Institutional Division on Judgment Ordered by the 291st Judicial Distr-
ict Court and files this, Writ of Mandamus,_bf his Written              Object~on     to
                                                                               •..
the Constructive Modification of his.Probation and Plea Agreement,·and
Request for Immediate Release from Confinement, and in support thereof
would show the Court as follows:
                                                                                      . -•,!''-~ •.


                                        I

     Petitioner, by and through Court Appointed Counsel, pled guilt~ to
and was placed on probation for the above styled cause numbers on April
13, 2004, for the offenses of Sexual Assault of a Child in both cases.
The judgments ordered petitioner to ten (10) years deferred probation.
The probation period began on April 13, 2004. Conditions of Probation
attached as Exhibit 1.
                                       II
     Petitioner was also sentenced on April· 13, 2004 in Cause Number
W03- 25657-T(A) for Indecency w/child to five (5) years in TDCJ-ID.

Sentence began April 13, 2004 and back time was granted back to January

                                    Page 1

                                       II
 18, 2003, Petitioner was released from the Texas Department of Criminal

 Justice - ID on January 18, 2008 and reported to the 283rd Judicial           Di~

 strict Court on January 22, 2008 to continue his probation outside of
 prison.

                                    III

      On January 22, 2008 a "quick test" urinalysis was conducted on the

petitioner. The Court issued a warrant for petitioner's arrest when the

 "quick test" urinalysis revealed a positive result for Methamphetamine.

Petitioner.was taken into custody from the Courtroom.         However, on Jan-

 uary 25,2008 a subsequent lab test urianlysis result returned a negati-

ve result for Methamphetamine. It was stated as being a Prescription
Medication, Prescribed to petitioner, that caused the False Possitive

 for Methamphetamine.

                                     IV
      Although the Court was informed of the negative test results for

methanphetam'ine ;\';the Court ordered petitioner to remain in Jail for an

 indefinite period of time until housing was available for petitioner at

Mt~ward    J3ound. "This order is in effect a Modification of petitioner's

Plea Agreement and Conditions of Probation".    .Se..e., o...--t\A..c,h.ed •
                                     v
     ._there was no active warrants, or pending motions to proceed with

adjudicatiori and further, no violation of probation had occured. Where

·there is no agreement by petitioner to modify the    Pl~or      the Conditions

of Probation and there is no violation found to be true, the Court can-

not amend or modify the Conditions of Probation or the Plea Agreement

without allowing the petitioner an opportunity to withdraw his Plea,

under Texas Code of Criminal Proceedure Art. 26.13, Art. 26.13(b) Art.
42.12, sec. 10 and Art. 42.12, sec. 22.

                                  Page 2
                                      VI

       The continued incarceration of petitioner, January Term 2008, with

out a valid motion to proceed or without an agreement by the petitioner

to modify the Plea Agreement or the Conditions of Probation and when t-

here was no valid violation of probation is Illegal and an arbitrary a-

nd capricious ruling.      The petitioner objects to all modifications as

stated above and request immediate release from his incarceration, or

in the alternatiVe Request The Court of Criminal Appeals to grant a Fa-

ir and Just order that orders the 291st Judicial District Court, Dallas

County, Texas to set a hearing to review these allegation~ and in so

finding defect, return the petitioner for a hearing to allow a withdraw
of his plea as described by Law T.C.C.P. Art. 26.13.

                                      VII
       P~titioner   further asserts that on December 28, 2009:the same, 283

rd Judicial District Courtby and through the Honorable Rick Magnis, did

manufacture another probation violation; stating rule #3 on Exhibit B

had been violated, and did issue a warrant for petitioner's arrest and

petitioner was arrested from the Courtroom. "Modified Conditions of Pr-

bhation'' which petitioner was advised not to sign, ~nd he didn't. At~a­

ched hereto is a copy of the "Modified' ·Conditions of Probation", with

Exhibit B also attached.

                                     VIII
       Petitioner also asserts that· the document "Modified Conditions of

Probation" is in FACT Illegal in nature, Arbitrary, and Capricious.

This is the Courts January Term 2008, but the     d~cument   "Modified Cond-

itions of:Probation'' is witnessed on the 13th day of April 2004 the

date   petit~oner   was actually given the probation. The Honorable Rick

Magnis signed this document and attempted to have petitioner sign it.

Petitioner refused to sigh on advice of counsel Janet S. Cook.

                                    Page 3
                                      IX

     furthermore, petitioner shows this Honorable Court that on April

23,2010 the Honorable Rick Magnis recused himself from further involve-

ment in the above listed cause numbers.      Attached hereto is a copy of

the "Request To Trans fer Case" :to the 2 91 s t Judicial Die tric t Cour·t.

                                      X

     Petitioner was then transferred to the 291st Judicial District        Co~

urt. There was no probation violation found to be true. Once again pet-
itioner's probation conditions are being modified without a valid reas-

on. Attorney for petitioner advised petitioner poorly demonstrating In-

effect~ve   Assistance of Counsel and petitioner was forced to sign the

new "Modified Conditions of Probation!'. The Constitutional defect has

already taken place once before, on January 28,2008. Due Process is st-

ill being violated ..

                                     XI
     Subsequently petitioner was adjudicated guilty on Febuary 11, 2011

and is now serving two (2) life sentences stacked. Counsel for       petitio~

ner was surely Ineffective. There was no investigation of the case.

Petitioner did file appeal, (Affirmed) and did file Writ of Habeas Cor-

pus, (Denied without written order). The jurisdiction of the case is n-

ow in the Court of Criminal Appeals @ Austin.      It is in the power of t-

he Court of Criminal Appeals to order a hearing for plea withdraw or to

order a new trial or even a reversal. Or in the alternative Affirm.

                                     XII
     Petitioner now asserts that the Complainant Recantations       demonstr~

ate Actual Innocence. Recantations were learned of after the guilty        pl~

ea but before sentencing. No objection was filed by counsel, petitioner

was under the influence of strong psychotropic medications. No investi-

                                   Page 4
gation or psych evaluation was done. Petitioner has a history of psych-

iatric disorders dating back to 1973. From age 11. Petitioners counsel

never requested evaluation even though petitioner was under the care of

Parkland Jailhealth Mental Department.                            The Judge ask defense counsel

Is Your Client MHMR? Mr. Unell said no, That Was A Lie. Then the Judge

ask the A.D.A. Erin Price What Evidence Do You Have? And her reply was
None Your Honor The Witnesses Recanted And Maintain That They Wrote No

Statements Against The Defendant, (petitioner). Bl!t.petitioner was co-

erced into signing a "Judicial Confession" while under the influence

of psychotropic medications. T.D.C.J. will not allow prisoners to copy

any papers in their possession so petitioner cannot send his only copy

early childhood records as well as others he has only one copy of, but
                                                                  /
attached hereto are copies of petitioners stay in jail before his tra-
                                     •   )> . . . . . . . . . .




nsfer to prison. Medical Records from Parkland Jail Health at the Dal-

las County Jail.   AAJ. (ne..troeore.- o.C. t)a.l\CL~ r~l'd~;           I



                                             XIII
                          Argument and·Authorities

     If order revoking probation is based on no evidence, rather than

merely insufficient evidence, there is a violation of due process and

collateral attack on the order is valid and proper. See;

Ex Parte Moffett, 542   s. w.   2d 184 (Tex. Crim. App. 1976)

Constititional Law Key 270(5) and Criminal Law Key 1557(4)

    The Court of Criminal Appeals has held that, if the original jud-
gment imposing probation was void, then the trial Court would have no

author}ty to revoke probation since, with no judgment imposing probat-

ion, because it is a nullity, there is nothing to revoke. See;

Nix v. State, 65 S.W. 3d (Tex. Crim. App. 2001)

    Without the "Judicial Confession" there is no evidence. A judgm-

                                         Page 5
ent of conviction is void if; the record clearly reflects there is no

evidence to support the conviction. See;

Nix v. State, 65   s.w.   3d 664, 668 (Tex. Crim. App. 2001).

     In some cases, a single critical error may render counsel's perf-

ormance constitutionally defective. See;
Nero v. Blackburn, 597 F.2d 991, 994(5th Cir. 1979).

     The Fifth Circuit has stated, "we review ineffective assistance of
                          I   I
counsel claims de nove. See;

Williamson, 183 F. 3d at 461(5th Cir. 1999).

     The poli~y that Federal due process is violated when an innocent
person is incarcerated, as ground for Writ of Habeas Corpus, applies    w~

ith no less force when the conviGtion is obtained by a bench trial or

a g0ilty plea. Key 462 See;
Ex Parte Tuley, 109 S.W. 3d 388(Tex. Crim. App. 2002). and that an app-

licant's guilty plea does not preclude his claim of actual innocence on

application for Writ of Habeas Corpus based on evidence that was    unava~

ilable at the time he pleaded guilty. Recantations were learned of aft-

er petitioners plea of guilty.

           Actual Innocence and Complainant's Recantations.

Ex Parte Tuley, 109 S.W. 3d 388(Tex. Crim. App. 2002).
Ex Parte Elizondo, 947 S.W. 2d 202(Tex. Crim. App. 1996).
Ex Parte Harmon, 116 S.W. 3d 778(Tex. Crim. App._ 2002).
Ex Parte Carmona~ 185 S.W. 3d 492(Tex. Crim. App. 2006).
Ex Parte Zapata, 235 S.~. 3d 794(Tex. Crim. App. 2007).

                                        XIV
                              Petitioner's Conclusion

    Understandably the charge as alleged is repulsive and even     heino~

us. But that's the alleged charge, not proof in itself that the petit-

                                      Page 6
ioner actually committed the crime as charged. Mere opportunity to co-

mit a crime is not evidence .that the peti tion'er comi t ted the crime.

And to assume so would be a disregard frir the petitioner's                  con~tituti~

onal rights and that is no "Justice", that would be "Just Winning".
There's noe"Justice" in that. See;
u.s.     v. Anchondo-Sandoval, 910 F. 2d 1234(5th Cir. 1990) Citing;

Berger v. United States, 295 U.S. 78, 5-5 S.Ct.· 629, 79 L.Ed. 1314(1935)
         The United States is the representative not of an ordinary:.party
to a controversy, but of a sovereignty whose obl_igation to govern                        imp~

artially is as     comp~lling         as its obligation to govern at all; and who-
se interest, therefore, in a ctiminal prosecution is not that it will

win a case, but "tbflt."Justice" shall be done.
                                            Prayer
         Wherefore, premises considered, petitioner requests this                  Honorab~

le   Cour~   to·grant the petitioner all relief requested herein and any
sudl: other· relief as m.ay be entitled to           p~ttt.totlet~ as:::dCEscribed   by
· 1aw."o"br in· the alternative affirm.

     /                                                     Respectfully Submited

                                                           B~tr=

                                                           Bobby Autry #01701196
                                                           McConnell Unit
                            .;   ..
                                                           3001   ~·   Emily or.
                                                           Beeville, Tx. 78102




                                            Page 7
                              INMATES DECLARATION
     I Bobby Drew Autry, T.D.C.J. # 1701196, being presently incarcerated in the
 Texas Department of Criminal Justice, McConnell Unit, declares under penalty
 of perjury that according to my belief, the facts stated in this affidavit are
 true and correct.
                                               On this the:   /9d~_y_   of ·: ~ , 20:1S

                                                       ~
                                                    Bobby Drew Autry #1701196




        TJ,;5 ·; s   +o C..tz.r+;-(y+hJ CA.. +l't.L-e. 0-¥\d UYred-
tnpy o.f- +-he- c.-loooe 1 ''PeJ.:-t-:0'1-e~'s Lt).-} l+ev1. Objeu+t""'
+o 4-h.e., LDV\J{.ru..c.+; ve ff\ocl:.f;cd-~CX\     of PrD ~ch'Dfl
o.¥0 PleA... A~!/ee_(VI. err/-'' 6-Vlcl r~u...··esl-" ~ ~M.e..cl: aJ-.0
I'E,\ew...)e ~ c.o(\.P~V\e..wt-€4"\.+ 1 L-Du..~ .s--erved o-n fhe..
C-Du..('i- o~ u-; ~~· A-CtJ Appeo..l 5
UxA CJ~k- A~e.1 /-tc..c>.sk
P.D. GC>'t 1C13o8~ cP-p;·+c \ s+c....+:                                                                                                                                            No. LJ~3-JS 7J3-- ~) ~ LUD3 --JJ··71 L/- u(!l-)
                                                                                                                                                                                                                                                        Cour-t 6 ~
BOBBY DREW AUTRY                                                                                                                                                           §                                             IN THE WSTIUGr CO~
                                                                                                                                                                                                                           c_r,\v,;t'\cd f}~~(j
v.                                                                                                                                                                         §                                             29!st JUDICL\L DISTRICT
THE STATE OF TEXAS                                                                                                                                                         §
                                                                                                                                                                                                                         DALfl~~ttu~kf;~~~
~..._.~,...:.·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·~
I \ 1 ..                                              • ~J ......... •c ~sessment
           000                                                                             -~

        LOO)__r.                                                  Name: Autry, Bobby
                                                              Kecord No: 40066666
                                                                   DOB: 02/06/1962
                                                                                              '
                                                                                                  Age: 46
       Metrocare
            SERVICES                                   Attend/Clinician:   Judith Hunter
      Mctrocare -       me pnwider of choice          Primary/Clinician:   Stella Lee
                                                             RU/Dept.:     337          SNOP - Outpatient Clinic
                                   2866839

                 Procedure: 2001             Psychiatric Diagnostic Interview Exam
          Start/End Time: 07/1612008 1:00PM            to 07/16/2008 1:45PM                            Status: Completed
         Billable Duration: 45             Type:  Minutes                 POS: Office
                     CSPP: MH                 Forensic        337             SPIS
                     Status: Completed and Signed
                  Clinician: Stella Lee
                    Billing: Judith Hunter




rint Date: 0712512008                            Page I ofJ                                        4320_r01Sep2004
                                                                      .   " . ---·· ·-   ·- .....,.., ........,........ .
            000
         roo'
        Met roc are
                                                                                                     008: 02/06/1962                                Age: 46
             SERVICES
       Metrocare - the pruvider of choice
                                             2866839
                                                   Individual Y
                                                                                   Attend/Clinician:
                                                                                 Primary/Clinician:
                                                                            RU!Oept.: 337
                                                                                                                   Judith Hunter
                                                                                                                   Stella Lee
                                                                                                         SNOP- Outpatient Clinic


                                       Pat Chief Complaint Pt is. 46 ~old WD WN WM; on psychiatric meds in jail; to clinic for , /
                                                                                                                                                                                                           *
                                                                 conunuauon of treatment.                                                     ~
                                              Record Review Records from DCJ.
                                    '\fA1RS'Yctiiai'f.i'CJHistoty1tTfeatelf;for;·sipOJili:iSO'l-98o:s;m.o;-taiiilfifelt,:>:""t·~~~""d='""·· h  . 'I d       hr .
                                           Sleep Comments 3 rs; even \\!l.)•v'" ':le avhranuitraze one.:a!~ s; pnman y ue to c omc
                                                            severe back pain. - · ~·-~-· ·          ~.~                       > ..- - - - ....   .-··



                                             Eating Normal Y
                                        Appetite Comments Weight stable.
                                           Sulcidial Denies Y
                                         Aggression Denies Y
                                       Physical Appearance Adequately groomed
                                                  Behavior Cooperative
                                               Psychomotor Normal
                                                    Speech Normal
                                         Psychotic Features Repons psychosis
                    _,.,_p,........,~t."'-"'1:-""!."~f·
                    """ . c o. ac.. cea ures>      . ,.·~G·~~~,~'!,nt-~'"~ H-.!!,~-~·~F"'·,'I'~-~"''"'d'·""'~~-·:r:;li1\':.m1iaStc¥lbeen·;ohiili6.1'8Zifi'etaif'd:rl5pa:CI!I~notilln'f.:siops~ii~No?AlOJP~.;,
                                               Thought Processes Organized                              ··                               ~-
                                 Mood Report Commen~;t:p~~1~-~                        c~~ 0-10, pt puts depressioVtt2'
                                                               ,l\\mlastme.\\1fi.t>~2   ·\,~,
                                                                Arreif~Mood'congruc~iil ., . '-~
                                                             Loc Alen
                                                       Oriented Oriented X 3
                                                 Memory Loc Intact
                                                Attention Loe Normal
                                                         Insight Fair
                                                     Judgment Fair
                                             Impulse Control Fair
                                                        Axis I A 296.53
                                                        Axis I 8 300.01                        ~                 ·¥0'
                                          ·~;~~~~'i-~'l'Z"''"'t·~=a··---~,·~o~-g~~~i!:>.,.,.JE·.,.'£.'~.-. """"'~¥,;,;.."'.;."" itl'~fltrs~6'.t::";,..,.:.~i:f·~ ·"'"'. l'
                                          ~:nxas~ :...:.ummen S:i>. a ar,o .\:!lir:ecent~ asuue:u    r,ess!"..,..~o~! ~$ . _Q~~k-!fq..);lan .~JN~nao- , :.--




                                                            Axis3 B
                                                            Axis 3 C 722.93


'rinl Date: 07125/2008                                                    Page 2 of3                                                                    4320_rOISep2004
     . Jl 00                                                            Name: Autry, Bobby
       .( 00_1                                   '"'~--------~---------·
                                                         R ..,.nwt Nn· IAnnu~""
                                                                         008: 02106/1962              Age: 46
        Metrocare
            SERVICES                                          Attend/Clinician:   Judith Hunter
       Metrocare ~ the provider of choice                    Primary/Clinician:   Stella Lee
                                                                    RU/Dept.:     337          SNOP - Outpatient Clinic
                                       2866839
                                 Axis J Comments        HTN 40 1.9; GWED 530.11: chronic back pain 722.93
                            F: Economic Problems        Y
         8: Problem Related to Social Environment       Y
          G: Problems With Access to Health Care        Y
          H: Problems Related to Interaction toLe       Y
                        D: Occupational Problems        Y
                             E: Housing Problems        Y
                                              Gar       45
                                    Gar Past Year       45
                            Assessment Comments         Pt has extremely mild VH which has never responded to antipsychotic meds;
                                                        so will not initiate and antipsychotic; pi also reports depression but is on
                                                        elavil (primarily for chronic: pain and anxiety), and trazedone (for insomnia)
                                                        so hesitate to start another antidepressant but continue monitoring.
                                         Dx Comments    Pt has been on numerous meds for chronic pain (hydrocodone, neurontin,etc1
                                                        and does have appt for chronic pain evaluation.
                              Meds Antidepressant
                             Meds Depress Dos Mg
                                                        Elavil (amitriptyline) I
                                                        so MG
                                                                                      ~ r- _ \ ,..... t i ' ~
                                                                                  ::: f\)t:)flt I PTCU 1 (\~
                                                                                                                  4 -'    tV
                                                                                                                            ?-Qq
                    Meds Antidepressant Frequency        ii hs
                                                        60
                                                                                          'so    1"V3·
                                                        ,0
                               Meds Antidepressant 2 trazodone (Desyrel)
                              Meds Depress Dos l_mg 150 MG
                           Meds Antidepressant Freq 2 i hs
                                                      30
                                                      0
                                     Meds Antimanic valproic acid
                                 Meds Manic Dos Mg 250 MG
                           Meds Antimanic Frequency iii hs
                                                      90
                                                        0
                                                         gel cap if available.
                         Prescription Order Comments 7116/08 Pt had blood tests done at Parkland about one week ago.
                                     Psychiatric Illness Y
                                                   DX Y
                                       TX Alternatives Y
                                      Medication Use    Y
                                       Benefits of TX   Y
                                Managing Side Effects   Y
                            Assessment Understanding    Verbalized
                            Understanding Comments      Appt Dr. Rasco 8/18 at I :30 pm.
                                          Next Appt     4
       Doc 2866839 Electronically Signed on Jul 16 2008 2:08PM by AUTHOR                Sylvia Moring MD Title: Psychiatrist
       OMS Staff ID #:       139589




>rint Date: 07125/2008                               Page 3 of3                                         4320_r01Sep2004
                                                DEFENDANT'S AFFIDAVIT
                                                    OF INDIGENCE
                                                              11!      3117 (A)() r--
                                                                                                             ~ 3c)-7//fL
                                                                           Cause No.      F0325714T )        rv      /...:fl'
                                                                           Court .        283rd Judicial District Court (FT)
                                                                                          Dallas County, Texas                    ·

     The State of Texas
     vs.
     BOBBY DREW AUTRY
     Before me, the undersigned authority, of this date, personally appeared the defendant in the above styled and numbered cause,
     known to me to be the person whose name is subscribed hereto as affiant. The defendant, having stated that he was indigent
     and unable to employ counsel, was placed under oath and inquiry was made in the following factors: the defendant's income
     and source of income, property owned, outstanding obligations, necessary expenses, number and ages of dependents, spousal
     income and other matters
                         I
                               indicating that he is in fact indigent.

     The defendant then deposed and stated as follows:
             On this          day of                                  ,                I have been advised by the Court of my right to
     representation by counsel in the trial of the charges pending against me. I certify that I am without means to employ counsel of
     my own choosing, and I hereby request the Court to appoint counsel for me.

                        income, including spouse's income, SSJ, child support, disability or other is:


     ;he total va([:Jfmy assets, including house, cars, cash, stocks, bonds or other i .




             SUBSCRIBED AND SWORN before me, the                                                                              day of


                                                                                      Magistrate
                                                                 ORDER

      On this the           day of                                       , the Court, having reviewed the foregoing affidavit finds
I   · that the defendant is NOT indigent and is financially able to employ counsel.
             Signed this _ _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                                                      Judge, 283rd Judicial      District Court (FT)
                                                                                      Dallas County, Texas
                               ld--d-{        -6/                ORDER

     On this the           day of                         ,             , the Court, having reviewed the foregoing affidavit finds
     the defendant is indigent a                              nd hereby approves the~rvit ~FP~'l~l4                  0 ~
              (I.) The Honorable                                       , Phone:        ~ ({__4-"7              I __) ,
              (2.) The Chief Pub IC Defender represented by the Honorable - - - - - - - - - - - - - - - -
                      P h o n e : - - - - - - - - ' a practicing attorney of this state to represent the defendant in said causes.
             Signed this _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ __



                                                                                      Judge, 283rd Judicial      Disti'ict Court (FT)
                                                                                      Dallas County, Texas

                                                                            :·   ~\
                                 WRIT l)YO• )'V03.~~5713-U(A}

EX PARTE.                                                      §                                 IN THE291 5T JUDICIAL
                                                               §
BOBBY DREW AUTRY,                                              §                                 DISTRICT COURT
Applicant                                                      §
                                                               §                                 DALLAS COUNTY, TEXAS

                                                  .                                                                      .
      ORDER FINDING NO CONTROVERTED, PREVIOUSLY UNRESOLVED
                FACTUAL ISSUESREQUIRJNGA HEARING.

       Having considered the Applicant's Application for Writ of Habeas Corpus and the State's

Response thereto, the Court finds that there are no controverted, previously Ltnresolved facts

material to the legality of the Applicant's confinement which require an evidentiary hearing. The                                                                 ·c




Court further finds that Applicant's claims are \vith'out merit and therefore recommends that relief
                                          '           .            .       ·,       '   .. ~·.   .   '       .    ./'        '       .        ;       '




be DENIED:

       The Clerk of the Court is ORDERED to immediately transmit a copy of this order, the .

application, and the State's Response to the Court of Criminal Appeals.

       It is further ORDERED that the Clerk ofthis Court send a copy of this order to the

Applicant, Bobby Drew Autry, #0 1701196, McConnell Unit, 3001 South Emiiy Drive, Beeville,

TX 78102, and to counsel for the State, Jaclyn O'Connor Lambert.




       SIGNED this.·      B        day of August, 2014 .
                                                                                                 ···~·.
                                                                                                    .                            '



                                                                           uj-Vv                                                     .            .
                                                                                                                                                          ~




                                                                                .
                                                                                                                                         .   /'   '
                                                                                                         '   '~     .·                                        '

                                              .           ..   .       '



                                              JENNIFER BALIDO, JUDGE
                                              291 5T JUDICIAL DISTRICT COURT
                                              DALLAS COUNTY, TEXAS
                                   CAUSE NO. W03-25657-A
                                             F03-25657-T



                                                  §         IN THE 283RD JUDICIAL
                                                  §
BOBBY DREW AUTRY                                  §
                                                  §
                                                  §          COURT DISTRICT
                                                  §
                                                  §
                                                  §
                                                  §
                                                  §         DALLASCOUNTY,TEXAS


                                     ORDER OF RECUSAL

         Being advised of the pleadings, parties, issues, and subject matter of the above-entitled

and numbered case, the undersigned voluntarily recuses himself or herself from hearing any

further matters in this cause. The court notes that the defendant has two other writs pending in

the 291 st.

         Signed   this~ day of· ~t, 2014.



        IT IS THEREFORE ORDERED that this cause be, and it hereby is, transferred and
reassigned to ;t q;41 ~ . ~ .

         SIGNEDthis.lf dayof         ~                  ,2014.
kevin F. Kurtz
From:                   Billie Phillips [bmp44@prodigy.net]
Sent:                   Saturday, January 23, 2010 9:26AM
To:                     kevin@kurtzesq.com
Subject:                Fw: Bobby (from Lynn Goodwin at my mom's)




Kevin, I am now going to try to e-mail you the information that I gave you on the phone. I am at my
mom's house, which she is 85 years old and telling me how to do this ....

Here are the numbers:

Ms. Spiewak - Bobby's probation officer
214-653-8464
When Jackie talked with her on the 28th of Dec. she told Jackie that she did not have any violation on
him, that there was no problem, thatthis was coming from the courts for him to show up that Monday
morning (12-28-09). She also said that Bobby's counselor, William P. Henschel (Peter), did not have
a problem with him and he had told Bobby, when Bobby had asked about, not to worry about the
polygraph test, just to start saving up money to take it. I do have his phone number now- 214-361-
9797, Central Psychological Services, 6116 N. Central Expressway, Suite 120, Dallas, Texas 75206.

  Jackie called Bobby's probation officer the next morning and she had left for vacation so they gave
  Jackie Ms. Armstead's number, 214-653-2867. Jackie explain to her that she was Bobby's sister and
. asked what was going on, that Bobby was being held without bond/bail. She said that he was there
  because of the polygraph test that he had not taken. She gave Jackie the name of a business
  that would do the testing if Jackie could have the money wired by the next morning. Jackie did that,
  wiring $200. to: Ruiz Protective Service, Hector Ruiz, 214-306-7551, 2626 Andjohn, Dallas, Texas,·
  75220.

The next morning Jackie called Ms. Armstead and told her that the money had been wired, Ms. ·
Armstead thanked her for letting her know and that she promised Jackie that she would have
everything set up and done before the Judge came back in town on Monday, Jan. 4, 2010 ..

Bobby had called us and said that he passed.

Kevin, I talked with Bobby last night, Friday, Jan. 22, 2010. He said that he is still not on one of his
medications, elivil (spelling???). He said that he has asked for the mental doctor to come see him
and he has yet to have a meeting.

He also was concerned that the Judge is going to "make a new rule" and change the 1,000 feet from
a school to more ...... because we (me and Charles) live 1,020 feet from Bryan Adams. He doesn't
want to go back to the homeless shelter, we don't want him to, we want him to live with us and get his
life together.

He mentioned that 1107 again.

He said that he would like to have the same probation officer, that he didn't want to change.

                                                     1
          .            .                                .
  t''know that this is a lot Kevin, I am just telling you this while it is fresh   1n   my little brain ..... ! know that·
· Bobby is so scared and is so alone.

 I do, along with Jackie, Charles, my mother, thank you so much for what you are doing ..... ! believe in
 you, like I always have and will always come to you for help ....... even though Charles is home right
 now ... ,.you might be getting a call from me .... .for help ..... love you Kevin and let me know what is
 going on.

 Call me and let me know about the money on the test.

 Love, Lynn




                                                            2
                    Parkland Health & Hospital System                      Patient Name: AUTRY· BOBBY


     t              Dallas County Jail Health
                    Dallas, Texas
                                                                           Book-In Number: 11001676
                                                                           Date of Birth: 02f061J962
                                                                           Race: Yl.
                                                                                                          Age:~



               PSYCHIATRIC PROVIDER PROGRESS NOTE                          Jail Tower:   WEST TOWER OSP Tank:     ~

                                                                           AIS Number: 2288233
                                                                           Parkland MRN:
                                                                           Date: 01{)9/201 l 14:40

Current Medical/ Mental Health Conditions:
        Miscellaneous First Observed 5/1212010 09:45AM
       Kite First Observed 5/19/2010 03:16PM
       Positive Intake Screening First Observed In/lOll 05:44PM


Functional Status:



Medlcatlon(s): IBUPROFEN 400 MG TABLET. I TABS ORAL (PO) TWICE DAILY
TOPROLXL 25 MG TABLET SA, I TABS ORAL (PO) DAILY
CYCLOBENZA.PRJNE HCL 10 MG TABS, I TABS ORAL (PO) TWICE DAILY
AMITRJPTYUNE HCL SO MG TAB, I TABS ORAL (PO) EVERY EVENING
ESOMEPRAZOLE 40MG CAP, I CAP ORAL (PO) DAILY
AMLODJPINE BESYLATE 10 MG TABS, 1 TABS ORAL (PO) DAILY

Allergies: ACETAMINOPHEN

Current VItal Signs: 1/11/lOll Blood Pressure: 14/195 (Standing). Temperature:99 (Oral). Pulse: 104 (Standing), Respiration:20 I min,
02Saturation: 95 %, Weight:, Height:


             PL seen today for eva!. 48 y/o wm.
             "I am doing alrlght...just need my meds ... took Depakote liquld ... ean•t swallow the pills ... "
             Counseled regarding substance use on release
             Denies SI/H.I. Adjusting to milieu and no altercation wltb others. /
             LOS uncertain.                                                    V-/
        Chart reviewed, Pt first engaged in psychiatric: treatment age II. Doesn't recall reason. Most recent psych treatment In TDC.
        Has been to SNOPS previously- most recent encounter 11/16/1010 with Rhonda Sebmldt, APN. Meds at that time were pA,
        liquid, Elavi! IOOmg qlhs and Trazodone IOOmg qbs.
       •..   --------------,
       Objective (MSE):

        NAD
       Appearance:     AO
       Attitude:       calm cooperative, easily engaged
       Motor:          no abnormal movements noted
       Speech:        spontaneous, normal In rate and rhythm, nonpressured
       Affect:         mood congruent
       Mood:          congruent wllb arreet, dysphoric:
       Tbougbt Content:        denies sllbl, no delusions noted
       Thought Process:       coherent, logical and goal directed, no fol, no loa,
       Perceptions:   does not appear to be responding to Internal stimuli,
       lnsigbt/Judgment:       Fair/Fair
       Cognition:     Intact

                                                                                                                                  I of2
..
          Parkland Health & Hospital System                           Patient Name: AUTRY. BOBBY
          Dallas County Jail Health
                          Dallas, Texas                               Book-In Number: 11001676
                                                                      Date of Birth: 02/06/1962     Age: ~
                                                                      Race:~           Sex:~
             MENTAL HEALTH KJTE RESPONSE
                                                                      Jail Tower: WEST TOWER OSP Tank:           ~
                        I of I
                                                                      AIS Number: 2288233
                                                                      Date: 01/17/201110:20



                                       lVIII- f\"IENT,\L   IIEt\I.TIII~ITE   HESI'ONSE FOHM
Subjective: Chief Complaint (Kite Content)
jgl Requesting to see a provider       0 Medication not working 0 Medication side effects
0 Not receiving prescribed meds 0 Suicidal thoughts                             0 Homicidal thoughts
0 Requesting the following (check all that apply)
            0 Speak to MH attorney           0 Help in contacting family members             0 Moved from tank
            0 Help with legal issues         0 Help in contacting Dallas Metrocare
0 Increase In symptoms (check all that apply):                0 Sleep                  0 Anxiety 0 Depression
            0 Paranoia          0 Hallucinations       0 Other
jgl Other (Specify) Patient reports he was being treated at M etrocare, for Bipolar disorder. Last dose ofvpa. trazodone, and elavil,
was 1 week ago. Mg's unknown by patient.

Objective
0 Mental Status Exam                          0   No clinical contact necessary, patient not seen
        181 Within normal limits
        0 Remarkable Observations
Assessment
         0     Patient complaint(s) is not a mental health issue.
         jgl   Patient complaint(s) is a mental health issue which requires attention.
         0     Patient complaint(s) is a mental health issue but has been addressed previously.
         0     Duplicate kite
         0     Other (Specify)
Plan
0     Duplicate kite; no additional follow-up.
0    Patient is being referred to:
        181Psycbiatric Provider       0Psychologist/Psychological Assessor               0MHL          0 Nurse
        0 Medical Provider
0    Chart review indicates scheduled appointment pending that will address patient complaint/request.
          0 SpecifY appointment type and date:
0     Other referral is made to address patient request:
                    0 Chaplain
                    0 Dental
                    0 Dallas MetroCare Liaison
                    0 Other (Specify):
0     Patient to be referred for group programming.
0     Patient moved to alternate housing location (Specify):
0     Patient placed on Suicide Precautions.
0     Patient placed on Crisis Stabilization Program.
0     Patient has been released since kite was written; no follow-up.
0     Other (Specify):
0    Patient education provided: 0 Sleep 0 Anxiety 0 Medication 0 Coping Skills 0Housing
                                    0 Other:
                   Electronically Signed by AVERHEART, YVONNE on 01/17/2011.
                  ##And No Others##
               ·Parkland Health & Hospital System                   Patient Name: AUJRX. BOBBY
                Dallas County Jail Health                           Book~in Number: 11001676
                Dallas, Texas
                                                                    Date or Blrtb: 02/06/1962 Age: ~
                                                                    Race: 'J/.   Sea: male
                          MEDICAL                                   Jail Tower: WEST TOWER OSP Tank:      ~
                 CHRONIC CARE NOTE • INITIAL
                                                                    AIS Number: nB8lli
                                                                    Date: O!nS/2011 10:11




Current Medical/ Mental Health Conditions:
          Miscellaneous First Observed 5/1212010 09:45AM
         Kite First Observed 5/1912010 03:16PM
         Positive Intake Screening First Observed 1n12011 05:44PM




Allergies: ACETAMINOPHEN

Current vital signs: 1/lS/2011 Blood Pressure: 131 I 90 (Sitting) , Temperature:97. 7 (Oral) , Pulse: SO (Silting), Respiration: I 6 I
min, 02SaturaJion: 96%, Weight:, Height:


< Paste Tree Here>

       MEDICAL PROVIDER ENCOUNTER NOTE
            TYPE OF VISIT:
                  Chronic Care Clinic Visit. Initial
            SUBJECTIVE: SIP BACK SURGERY X 2, WO INTERNAL STIMULATOR.
SIP LEFT KNEE SURGERY X 2., N CHRONIC PAIN MEDS.

                 HISTORY OF PRESENTING IT..LNESS:
                       Hypertension (INITIAL)
                              Age of Onset?
                                      41 to 50 years
                              History of chest pain or shortness of breath in the free world?
                                          No
                                  Ever required hospitalization for Hypertension?
                                          No
                                  History of Heart Attack?.
                                          No
                                  History of Heart Failure?
                                          No
                                 History of Abnonnal Heart Rhythm?
                                          No
                                           AUTRY,BOBBY D
                                      Medications 01127/201112:30

                                                ALLERGIES

Allergy                                                 Reaction:          Severity:
           Comment

Reaction                                                Status             Deletion Reason
       Deleted Date
ACETAMINOPHEN                                                              UNKNOWN

                                         &Active MEDICATIONS

ELAVIL 50MG TABS 1 TABS ORAL (PO) QPM 01/08/2011 08:21 #30
AMLOOIPINE BESYLATE 10 MG TABS 1 TABS ORAL (PO) QDAJLY 01/0812011 08:22#30
CYCLOBENZAPRINE HCL 10 MG TABS 1 TABS ORAL (PO) BID 01/0812011 08:20 #60
ESOMEPRAZOLE 40MG CAP 1 CAP ORAL (PO) QOAILY 01/0812011 08:21 #30
MOTRIN 400MG TABS 1 TABS ORAL (PO) BID 01/0812011 08:20 #40
TOPROL Xl. 25MG TABS 1 TABS ORAL (PO) QOAILV 01/0812011 08:20#30
DESYREL 100MGTABS 1 TABSORAL(PO)QPM 01/19/201114:57#180
DEPAKENE SYR 5ML 250MGI5ML MG 250 MG ORAL (PO) QPM 01/191201114:55 #1
. Special Instructions: ADMINISTER DEPAKENE SYR 5ML QPM (DOSE EQUIVALENT TO 250MG}




                                                  [1]
           ..

                                            North. Texas        SpineCare, L~L.P.
                                         Non-surgical and Surgical Treatment of the Spine

             • Huntly G. Chapman, MD      • Craig C. Callewart, MD   •   Robert G. Viere, MD •                 Andrew E. Park, MD




· ·                                                        October 8, 2008



             RE:           BOBBY AUTRY

        .- DOB: 2..:6-62

              SS:          XXX-XX-XXXX



         .. To Whom It May Concern:

        _·.Based upon my education, training,_ and e      ience, it is my considered opinion Bobby Autry as mentioned
   .. ,;i·above
... ...
 ~·-       . .
        ~··,··
                 is pei1nanently
                     '.   •. :
                                  disabled
                               . . .
                                •'    . . .
                                            with. r' e to his low back which carnes a permanent impairment.
 ·,j: . ~- .. ~ •.: ',:

 ,. :i ;         ~indest regarqs,




                 HGC:src




..::.. .;.:,__;_          _______________________________                        ..... ,,.   _______________ .........
                                                                                                                ,        ________


                                                                                                                                    '.~
                                       --



                    ·t;~
            ~-




~                    Pc¥~~   /


                      ~




BA- ~ fveryth:n3                 ----·-----
:r: l.Ofofe.   Dh
·t-he.   p~-er
                                  --
                                                               ...•. ·
                                       ~l·rtl ·If-;             s ,;
                                       ........
                                                     ...   .             {.'




                                                  HAC OJ I (3.92)
        KEviN R KURrZ,   ~·
......ntfH.    t09   I    ,('¥)
                                                                      ••••• >        ····-~-·         ••.•• ,., ......... ,_,_,,_      ........ _, •• , •    .,,,._,.,.... _•• ,........ , ··.- .. · - · · ..... _.......                     •• ' '    ........-.-~.--.....,.....                ,;:·•·.:..- ··- ___, __ ._ ••-:·.· ...........,,."''· _,_•• - , .. , .. ,. ·-··"'·-"-' •• •••••                                   ,




                      ' ' ' • '" •   • " ' • .-   ·~'''"   , , . , '••••   • ' ,',.,,,_ . . . . . . . . . . . . , ' ' "   --~'"•"'   "' • o•,'"               ~
                                                                                                                                                  J•V . . . . . . . . .   '"~"' •   ' ' ' " '< 0 " ' " ' " ' ' ' ' ,.,, 0 ,M.   ~ .. ~      ljdg(DI!            'G/o (YLocl cued prob 638/st-1
                         cie-f· +o eM+er U)&yba.VI" ~a06C- ·


 tJ/a.g)o0              P/v m+A· t11eJ - W;t-fr-tlltl+        ;ssueJ
                   0 de,·f+      curres+~ ~PrOYYl             Cvur+rUZJYY1
 J
 VJ
     ·fCJ.bI10    ?_}
                  -1D Trans-.:«
                                {)   --r::
                                      tO
                                                 G
                                              (A. 71
                                                       jl
                                                             .~--9                             ~WAYBACKHOUSE,INC                           ~
                               ~eeds    Assessment/IPP


Client:~
Case   Manager:;;~               =                    ~~~~#- -=-_....~:-.~~=~:§:3========
                                                                    -_

lncome/Employment:.~~~.:::.:;~~__,~-~:r---r----------­
Strategies/Referrals:....L.:.;,yq...-r-~J:r.+J.~.:::....1.3C=---lC=-:.~~---------­
Family/Community:.....:.;~~~~:---~=---___,.--.....----r~~--~...,-~-­
Strategies/Referrals::...f!...~~~~~~~~~~~.!.....~~~'£1.1...l.~~U.~­
Education/Training: ~~...._--~-~~,_..;;;..;;;__.;;,.:rz:;.---*',-------=--.-------.,-----­
Strategies/Referrals:-¥~::;...:.~~~~(!&~~~~~-L.....::::::~~~:L.4J~---




Strategies/Referrals:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



Estimated Date of Dischar
Anticipated Home Plan:.....!~~F-!:::::::..-t-eue.SL...f..------:---------
                                                            '...:;;.;.1'-~=---Zip:. _ _ _ __

                           Telephone:                               -~   Submitted:._ _ __
Anticipated Source of Income: Emp: _ _ _ Disability: ~ Pension: _ _ __
CommenB: ______________________________________________


Client Signature:   ~ '({}: ~                         Date:
       Manager.Signature..:~   L
Case                                                  .Date: ....
                                                                                          =
                                                                                08/19/2003 PcB
                                                                                                                          ·1
                                                                                                                          l

                        Cause No. F03-25713-U & F03-25714-U

The State       oi   Te~as                                         In The District Court
vs.                                                                291st Judicial District
Bobby Drew Autry                                                   Dallas County, Texas
        Motion For Free            Stat~E_J-~nt_~f         Facts And Reporters _Re..£_£Ed
        Now comes, Bobby Drew Autry, defendant, pro se, and respec-
fully moves this Court to order the preperation of a free repor-
ters record on Appeal.pursuant to Rule 20.2 of T.R.A.P/.d for
good cause shows the following:                                                                 :


        Defendant was convicted of :ggravated Sexual                                A~~lof i¥        "             1'.)
child in this Court on Feb. 11, 2011.                                                               ~ ·           r~
                                                                                                    ..    -
                                                                                     c;,:)   !.::, ;;,i :~-; "-   :2
                                                     I I                             ~       ,, >< ~- :           .....

        Defendant gave written not ice of Appea 1                          from~}}, 7.::~ e932 S.W.2d 81.
        The indigent defendant is entiltled to a free Statement of
Facts and Clerks Records of a prior proceeding when needed for
defense.        See, Escobar v. State 880         s.w. 2d 782.
                         ---·_.-------------------------··------·
                                                      1
                                   IV
    Defendant is unable to pay:for, or give security for the
reporters record in this cause and request the Court to hold an
evidentiary hearing at which time pro6f of inability to pay or
give security for this reporters record can be offered.

                                   v
     Defendant request the Court order the Court Reporter, or
Reporters, who made the record in this cause to prepare a repor-
ters record, and that the testimony included in the reporters
record be in question and answer form.
     Defendant designates the following matters to be included
in the record, Pursuant to Rule 34.5(a)(12); 34.5(b).
     1) All testimony of witnesses inside or outside the presance
of the jury or defendant, including questions and objections by
counsel. Being a probation case also all testimony given during
plea agreement on April 14, 2004.
     2) Voir Dire and jury venire, arguements, opening statements
and all rulings of the Court and objections by counsel. Including
pretrial, trial and post trial hearings, charge conferances, ben-
ch conferences, and any matters    dis~used   between The. Honorable
Rick Magnis and others involved in this cause, during which time
defendants case was in the 283rd District Court.
     3) All bills of exception and testimony thereof, and rulings      r




of the Court.
     4) Testimony taken during sentencing proceedings, including

arguements or   ~bjections   of counsel, and rulings of the Court.
And all testimony given during hearings in the 283rd District
Court due to this case being    he~rd   there between Jan. 2008 and

on or around July 2010, at which time The Honorable Rick.Magnis
                                    2
                                                                                                                                                                                                                                                                                                                                         '(




                                                                                                                                NO. FOJ-25713-U & F03-25714-U
BOBBY DREW AUTRY                                                                                                                                            §                                                      IN THE DISTRICT COURT

v.                                                                                                                                                          §                                                      291st JUDICIAL .DISTRICT
1HE STATE OF TEXAS                                                                                                                                           §
                                                                                                                                                                                                                   DALlAS COUNTY, TEXAS


                                                                                                                  AFFIDAVIT OF INDEGENCY
..,_,_,_,_,_,_,_,_,_,_,_,_,_,_,_,_,_,-J_,_,_,_,_,_,_,_,_,_,_,_,_,_,_,_,_,_,_,_,_,_,_,_,_,_,_._,_,_,_,_,_,_,_,_,_,_,_,_,_._,_._,_,_,_,_,_,_,_,_,_,_,_,_,_,_,_,.
0\ I \ ~\ .... l'lo I 0 I\. • '   I \ I \ o \ I \ o' #\ I \ 0 .. I \   '> ''   l'lo l"o I \ I \ I \ , , 0 0 , , l'lo I \ l'lo I \ 0'\ 1\. , , o \ I ' I \ , , 1\ 1\ o'lo I'\ o \ '"' l'lo I \ 1'0 1\ 0\ <1'\ 1 .. , , I \ of'lo 1\ I \ t \ I \ I ' I\. ' " I \ 1\ , , I \ # \ I ' I \ I \ , , I \ I \ I \ , , 1\ I \ 110 1\




TO THE HONORABLE ..:'U[X;E OF S.t\ID COURT:
                I Bobby Drew Autry, T.D.C.J.# 1701196, being presently incarcerated in the
McConnell Unit in Beeville, Texas, declare under penalty of perjury that the
following facts are true and correct.
                                                                                                                                                           I.

                Affiant has no stable income, the only money                                                                                                                                                that might be received is
from a family member for hygien maintenance purposes. I am unable to pay any
fees or costs in this action. I do not receive any governmental entitlement
income nor am I allowed to earn wages or handle money. I have no real property
or interest earning accounts.


                                                                                                                                                   PRAYER

                wherefore premises considered, Affiant prays this Court recognize indigent
status and allow this action to proceed ..



                                                                                                                                                                                           .  Respectfully Submi~}
                                                                                                                                                                                        On this the .Jb1h day of                                                                                                          , 20111.
                                                                                                                                                                                               ~i>;J                                                        ;tlr "" '
                                                                                                                                                                                                Bob y Drew Autry # 1701196                                                                                                           .
                                                                                                                                                                                                3001 S. Emily Dr.
                                                                                                                                                                                                Beeville, TX 78102
recused himself from the case,
     5) Testimony taken during motion for new trial.
     6) All exhibits offered or introduced into evidence and any
and all hand written notes by The Honorable Vickers Cunningham,
The Honorable Rick Magnis, and The Honorable Susan Hawk. Also any

and all exculpatory evidence, not limited to hand written notes.
     7) All orders issued by the Court and not otherwise required

to be included under Rule 34.5(a) T.R.A.P ..
     8) Those items identified under Rule 34.5(a)(l) through (11)

Texas Rules of Appeallate procedure. And all ether matters   requi~

red by the Texas Code of Criminal Procedure, or any other law.

     9) All Probation Records shown or reviewed in Court under
revocation proceedings, hearings, bench consults under Cause No.s
F03-25713-U and F03-25714-U. Any and all Probation Records used
or reviewed by attorneys or others to prepare for Court hearings.
                                 PRAYER
     ~herefore,   defendant prays that his motion for free report-
ers record and matters of inclusion be granted and all records
forwarded to him along with all the Court Clerks record under sa-
me Cause No.s so that defendant may prepare and file his 11.07
writ of Habeas Corpus Application.


                                          ~~ct~X~:-~
                                          B~ew Au~-·
                                          Pro Se
                                          Signed:   !J_jL6)_r:J___

                                   3
                                                                                                                    NO. FOJ-25713-U &. FOJ-25714-U

BOBBY DREW AUTRY                                                                                                                             §
      MOVANT, PRO SE                                                                                                                                                                     IN THE DISTRICT COURT
                                                                                                                                             §
v.                                                                                                                                                                                       291st JUDICIAL DISTRICT
                                                                                                                                             §
THE STATE OF TEXAS
                                                                                                                                                                                         DALlAS COUN1Y, TEXAS
                                                                                                                                             §
. .•-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-'-·-·-·-·-·-•-t-·-·-·-·-·-·-·-··
                                                                         n
1\ 6\ I \ I \ 1\ 1'0 1'\ I \ I \ I \ 1\ 1\ I \ I \ I \ I " 1\ I \ I \ I \ 1\ I \ I \ I \ I \ f \ I \ I \ ~' .t\ I \ 1\ 1\ f \ I \ I \   ' ' I \ 1\ 1\ I \ I \ " ' I ' 1\ 1\ 1\ 1\ 1\ I \ 1\ " ' ' ' I \ I \ I \ I \ I \ " ' 1\ 1\ " ' I \ I \ '"' ' ' 1\. 1\ 1\ 1\ 1'\ 1\ 1\ 1\ I \ 1\ 1\




                                                             ORDER on MOTION REQUESTING STATEMENT OF FACTS
                                                                           AND CLERK'S RECORD


              THE FOREGOING MOTION HAVING BEEN PRESENTED, the Court is of the opinion
that it should in all respects be;


(GRANTED) And further ordered that the requested documents be immediately
forwarded to ;                                                                                                         Bobby Drew Autry #1701196
                                                                                                                       3001 S. Emily Dr.
                                                                                                                       Beeville, TX 78102

(DENIED) With written notice to Bobby Drew Autry, at above address




                                                                                                                                                                                                    Presiding Judge

                                                                                                                                                                On the __ day of _ _ _ _ , 2014
'\




                                  INMATES DECLARATION
          I Bobby Drew Autry, T.D.C.J. -#1701196, being presently incarcerated in the
     Texas Department of Criminal Justice, McConnell Unit, declares under penalty
     of perjury that according to my belief, the facts stated in this affidavit are
     true and correct.
                                              On